Judgment, Supreme Court, New York County (Dora L. Irizarry, J), rendered April 16, 2002, convicting defendant, upon his plea of guilty, of assault in the second degree, and sentencing him, as a second violent felony offender, to a term of five years, unanimously affirmed.
This Court’s prior order, which denied defendant’s motion to expand the record to include grand jury minutes, is dispositive of his claim that the absence of such minutes unduly hinders his ability to present an appeal (see e.g. People v Julius, 300 AD2d 167 [2002], lv denied 99 NY2d 655 [2003]), and there is no reason to depart from our prior determination. Defendant failed to demonstrate a compelling need for the minutes (see People v Robinson, 98 NY2d 755 [2002]), particularly since the *430issue he seeks to raise was forfeited by his guilty plea (People v Hansen, 95 NY2d 227, 231-232 [2000]).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur—Tom, J.P., Sullivan, Williams, Lerner and Gonzalez, JJ.